DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a battery module, classified in H01M 2010/4271.
II. Claims 13-15, drawn to a method for manufacturing a battery module, classified in H01M 50/514.

3.	Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as one in which the flexible interconnector is not attached to the plurality of battery cells (or “pre-module”).  The process as claimed can also be used to make another and materially different product such as one lacking a cell supervision circuit.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

5.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

6.	During a telephone conversation with Kyle Kellar on 7/21/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  

Claim Objections
7.	Claims 1 and 7-9 are objected to because of the following informalities:  
“the FPC” should be amended in each instance where it occurs to “the strip-shaped FPC” (see claim 6) to invoke full and proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: which entity the claimed “first terminal end” and “second terminal end” are a part of.  
	Claim 7 recites, “…wherein each of the conducting lines extends across the entire length of the FPC and has a first connecting portion at a first terminal end and second connection portion at a second terminal end.” It is not clear what the first and second terminal ends are structurally a part of/what this is with reference to.  Given claim 7 depends from claim 6 which recites “at a terminal end of the strip-shaped FPC,” it is assumed that it is not the FPC as then there would be an antecedent basis issue.   
	Appropriate correction is required.  For compact prosecution purposes, the claim will be examined as best as possible in terms of prior art application.
Applicant should cite specific support by paragraph citation for any future amendments to the claims [MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007)].

10.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 depends on claim 6 which recites “a terminal end of the strip-shaped FPC.”  Claim 8 then recites, “attached to a terminal end of the FPC.”  It is not clear if the claim fails to invoke proper antecedent basis, or if this is a [second] terminal end of the [strip-shaped] FPC.
	Appropriate correction is required.  For compact prosecution purposes, the claim will be examined as best as possible in terms of prior art application.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-2, 5-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2014/0342191).
Regarding claim 1, Shin teaches a battery pack 100 (“battery module”) comprising: 
5a plurality of aligned battery cells 120 having differently-oriented surfaces [e.g., at least the top and bottom surfaces of the cells are oriented differently from the circumferential surface of the respective cell 120; it is noted that the claimed “differently-oriented surfaces” are not defined with respect to anything and have many applicable interpretations] (P24); 
a wiring pattern 131b of printed circuit module 130 (“cell supervision circuit (CSC)”) configured to receive signals corresponding to the voltage and/or temperature of at least one of the battery cells 120 (P35); and 
a flexible printed circuit board 140 (“a flexible interconnector comprising a strip-shaped flexible printed circuit (FPC)”), the [strip-shaped] FPC comprising a first insulating main surface 141, a second insulating main surface 142 opposite 10the first insulating main surface 141 (Figs. 4-5), and a plurality of thermally and/or electrically conducting lines 142 between the first insulating main surface 141 and the second insulating main surface 142 (P37-49), 
wherein each of the conducting lines 142 has a contact portion exposed by a contact aperture [one aperture is illustrated in Fig. 5 where solder 140b occurs; the other respective contact apertures intrinsically present at the end of each line 142 for electrical connection to PCM 130 – see Figs. 3-4; alternatively just conducting lines 142a may be relied upon with exposed portions/contact apertures explicitly detailed at P38] in the first insulating main surface 141 and/or in the second insulating main surface 142 and a connecting portion (see terminal square pads and/or solder connections 140a, 140b) for connection to the CSC 131b (P38; Figs. 3 & 5), and 
15wherein the flexible interconnector 140 wraps around the battery cells 120 such that the contact portions contact [indirect physical contact and/or indirect electrical contact- interpreted consistent with the instant disclosure at P45 of the PGPUB as well as general state of the prior art] the differently-oriented surfaces of the battery cells 120 (P43; Figs 3-5; entire disclosure relied upon).  
Alternatively, the embodiments taught Figs. 6 & 7 also read on the claimed configuration in which sensing line 242b includes an exposed region 242c (i.e., “contact aperture”) formed by removing a portion of the first insulation layer 141 that makes direct physical contact and direct electrical contact with the battery cells (P52).
Regarding claim 2, Shin teaches wherein the battery cells 120 are cylindrical battery cells (Fig. 3; P28), and 20wherein the flexible interconnector 140 wraps around the battery cells 120 such that the contact portions contact [at least indirectly] base surfaces and lateral surfaces of the battery cells 120 (interpreted consistent with the instant disclosure at P45 of the PGPUB).
Regarding claim 5, Shin teaches the battery module according to claim 1, further comprising a plurality of conductive tabs  (121, 122, 124), (“busbars”), each of the busbars (121, 122, 124) interconnecting cell terminals of at least two of the battery cells 120 (Fig. 3; P30), wherein the flexible interconnector 140 wraps around battery cells 120 and the busbars (121, 122, 124) 15such that the contact portions contact [indirect or direct physical and/or electrical contact] the battery cells 120 and the busbars (121, 122, 124) (Fig. 5; P38).
Regarding claim 6, Shin teaches wherein the connecting portions of at least some of the conducting lines (142) are arranged at a terminal end of the strip-shaped FPC 140 (i.e., the end of the strip that connects to PCM 130).  It is noted that the strip-shaped FPC 140 of Shin is considered to have three terminal ends (left side terminal end, right side terminal end, and protruding terminal end that mates with PCM 130).
Regarding claim 9, Shin teaches 5wherein the connecting portions of at least some of the conducting lines 142 are arranged at a center part of the FPC (multiple interpretations; see Fig. 4).
Regarding claim 10, Shin teaches wherein each of the contact apertures exposes one of the conducting lines 142 (P38, 52).  
Regarding claim 11, Shin teaches wherein a first subset (142a) of the conducting lines 142 is configured to measure electric voltages at respective first contact portions, and wherein a second subset of the conducting lines 142b is configured to measure 15temperatures at respective second contact portions (P41-49).  

13.	Claims 1-2, 5-6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafl et al. (US 2019/0131672).
Regarding claim 1, Stafl teaches a battery module 100 comprising: 
a plurality of aligned battery cells 120 having differently-oriented surfaces [e.g., at least the top and bottom surfaces of the cells are oriented differently from the circumferential surface of the respective cell 120; alternatively, Stafl teaches the cells may be offset from one another (P42) such that there exist “differently-oriented surfaces” as claimed; it is noted that the claimed “differently-oriented surfaces” are not defined with respect to anything and have many applicable interpretations]; 
a central battery management circuit board 150 (“cell supervision circuit (CSC)”) configured to receive signals corresponding to the voltage and/or temperature of at least one of the battery cells (P31; Fig. 4); and 
a flexible interconnector comprising a strip-shaped flexible printed circuit (FPC) (any of 152A-D and/or branch FPC 160 which may be a single, integrated FPC component or individually assembled together- P38), the [strip-shaped] FPC (152A-D and/or 160) described as having conductors and other circuit elements that may be embedded within a thin flexible substrate (P30) such that the claimed components of “a first insulating main surface, a second insulating main surface opposite the first insulating main surface, and a plurality of thermally and/or electrically conducting lines (P33-36) between the first insulating main surface and the second insulating main surface” is considered intrinsic to the described embedded conductor configuration (P30);
wherein each of the conducting lines has a FPC connector pad 153A/B (“a contact portion”) exposed by a contact aperture [intrinsically required to achieve the electrical connection shown in Fig. 5 and the described embedded conducting line arrangement described at P30] in the first insulating main surface and/or in the second insulating main surface and a FPC connector 151A-D (“a connecting portion”) for connection to the central battery management circuit board 150 “CSC)”), and 
wherein the flexible interconnector (152A-D, 160) wraps around the battery cells 120 such that the contact portions 153A/B contact the differently-oriented surfaces of the battery cells 120 (Figs. 5-6; P40; entire disclosure relied upon including alternative embodiment shown in Fig. 7-10).  
Regarding claim 2, Stafl teaches wherein the battery cells 120 are cylindrical battery cells, and wherein the flexible interconnector wraps (152A-D, 160) around the battery cells such that the contact portions contact base surfaces and lateral surfaces of the battery cells (Figs. 4-6).
Regarding claim 5, Stafl teaches the battery module 100 further comprises a plurality of collector plates (140A-I; P25-27; Figs. 2 & 3) (“busbars”), each of the busbars 140A-I interconnecting cell terminals of at least two of the battery cells (P25-27), wherein the flexible interconnector (152A-D, 160) wraps around battery cells 120 and the busbars 140A-I such that the contact portions contact the battery cells 120 and the busbars 140A-I (Figs. 4-6).  
Regarding claim 6, Stafl teaches wherein the connecting portions 151A-D of at least some of the conducting lines are arranged at a terminal end of the strip-shaped FPC 152A-152D (Fig. 4).  
Regarding claim 8, Stafl wherein the flexible interconnector further comprises a connector plug [end of FPC 160 that is inserted into receptacle of 152A) attached to a terminal end of the FPC (Fig. 6), the connector plug being connected to at least one of the conducting lines (that of 152A or that within 160] and being configured to be electrically connected to the 
central battery management circuit board 150 (CSC) (P35).
Regarding claim 9, Stafl teaches the flexible interconnector comprising a strip-shaped flexible printed circuit (FPC) (any of 152A-D and/or branch FPC 160 which may be a single, integrated FPC component or individually assembled together- P38).  In the interpretation that this is a single, integrated FPC, then the connecting portions 155 of at least some of the conducting lines (those that are part of branch FPC 16)) are arranged at a center part of the integrated FPC (Fig. 6).
Regarding claim 10, Stafl teaches wherein each of the contact apertures exposes one or more of the conducting lines [i.e, FPC connector pad 153A/B (“contact portion”) is part of conducting line and is exposed by the contact aperture – see Fig. 5].   
Regarding claim 11, Stafl teaches the flexible interconnector comprising a strip-shaped flexible printed circuit (FPC) which is any of 152A-D and/or branch FPC 160 which may be a single, integrated FPC component or individually assembled together (P38).  The FPCs 152A-D on the side are used for voltage monitoring (P33), and the branch FPCs 160 may be used for temperature monitoring (P35).  Accordingly, in the integrated configuration, Stafl teaches a first subset of the conducting lines (152A-D) is configured to measure electric voltages at respective first contact portions (153A/B), and wherein a second subset of the conducting lines (160) is configured to measure temperatures at respective second contact portions.  
Regarding claim 12, Stafl teaches the battery module according to claim 11, further comprising thermistors 740 at the second contact portions of the second subset of the conducting lines (P47; Fig. 9; second embodiment).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2014/0342191) as applied to at least claim 1 above, and further in view of Kurcik et al. (US 2019/0214606).
Regarding claim 3, Shin teaches wherein the battery cells can be prismatic battery cells (P28), and -27-111695862.51193043/411640wherein the flexible interconnector 140 wraps around the battery cells such that contact portions contact the battery cells (Fig. 5).  Shin fails to explicitly teach that each 
of the prismatic battery cells comprising a cell case and a cap 25assembly on the cell case, and -27-111695862.51193043/411640wherein the flexible interconnector wraps around the prismatic battery cells such that contact portions contact the cell cases and the cap assemblies of the prismatic battery cells.  Prismatic batteries assembled into modules, each comprising a cell case 26 and cap plate 31 (“cap assembly”) on the cell case 26, are well known in the prior art as taught by Kurcick (P33, 49; Figs. 1, 5-6).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the prismatic cells of Kurcik for the taught prismatic battery cells of Shin (P28), each having the claimed construct of respective cell cases and cap assemblies as taught by Kurcik (P33, 49; Figs. 1, 5-6), the substitution thereof providing for an embodiment in which the flexible interconnector 140 would wrap around the prismatic cells such that the contact portions contact the cell cases and cap assemblies of the battery cells (at least indirectly) given the configuration shown in Fig. 5 of Shin.


16.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2014/0342191) as applied to at least claims 1 and 6 above, and further in view of Ciaccio (US 2014/0356651).
Regarding claim 4, Shin fails to disclose the battery module 100 further comprises a heat exchanger in thermal contact with the plurality of battery cells 120, wherein the flexible interconnector 140 wraps around the battery cells 120 and the heat exchanger such that the contact portions contact the battery cells and the heat exchanger.  
In the same field of endeavor, Ciaccio teaches analogous art of a battery pack 10 (“battery module”) (Fig. 1) including a printed circuit board (PCB) 22 (“CSC”) to which conductor lines (24- Fig. 1; 500, 502, 504- Fig. 5) are attached (Fig. 1, 5), the conductors (24; 500, 502) including voltage sensing clips electrically coupled to the PCB 22 (“CSC”) (Fig. 5; P21-22, 34, 36-40) and being analogous to the claimed “flexible interconnector comprising a strip-shaped FPC”/interconnector 140 of Shin, wherein the battery module 100 of Ciaccio further comprises a heat exchanger (HEX) as part of the liquid cooling circuit 16 (P20; Fig. 1).  The analogous flexible interconnector of Ciaccio (conductors 24; 500, 502) wraps around the battery cells 12 and the liquid cooling circuit 16/HEX (at least indirectly) such that the analgous contact portions (524, 516- Fig. 5) contact the battery cells 12 and the liquid cooling circuit 16/HEX (at least indirectly).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the batteyr module 100 of Shin to further comprise a liquid cooling circuit 16/HEX as taught by Ciaccio on one side of the battery module 100 in order to provide the predictable result of cooling the cells, the flexible interconnector 140 of Shin wrapping around the battery cells 120 such that the contact portions contact the battery cells, and thus intrinsically, at least indirectly, contacting the included a liquid cooling circuit 16/HEX.   It is noted that indirect contact is interpreted consistent with the instant disclosure at P45 of the PGPUB as well as general state of the prior art in terms of the use of the term “contact.”
Regarding claim 8, Shin fails to disclose wherein the flexible interconnector 140 further comprises a connector plug attached to [the?] terminal end of the [strip-shaped] FPC, the connector plug being connected to at least one of the conducting lines 142 and being configured to be electrically connected to the CSC 131b.
In the same field of endeavor, Ciaccio teaches analogous art of a battery pack 10 (“battery module”) (Fig. 1) including a printed circuit board (PCB) 22 (“CSC”) to which conductor lines (24- Fig. 1; 500, 502, 504- Fig. 5) are attached (Fig. 1, 5), the conductors (24; 500, 502) including voltage sensing clips electrically coupled to the PCB 22 (“CSC”) (Fig. 5; P21-22, 34, 36-40) and being analogous to the claimed “flexible interconnector comprising a strip-shaped FPC”/interconnector 140 of Shin, wherein the conductors (24; 500, 502) (“flexible interconnector”) each further comprise a wiring harness 510, 520 (“a connector plug”), respectively, attached to a terminal end of the analogous [strip-shaped] FPC (24; 500, 502), each wiring harness 510, 520 (“connector plug”) being connected to at least one of the conducting lines (24; 500, 502) and being configured to be electrically connected to the PCB 22 (“CSC”) (Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the connection between the flexible interconnector 140 and the conducting lines 142 of Shin to include a wiring harness 510, 520 (“a connector plug”) as taught by Ciaccio given the construct is known and provides the predictable results of an easy manner (i.e., no welding) in which to attach the analogous the conductors (24; 500, 502) (“flexible interconnector”) to the PCB 22 (“CSC”).

17.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2014/0342191) as applied to at least claims 1 and 6 above.
Regarding claim 7, Shin fails to teach wherein each of the conducting lines 142 has a first connecting portion (e.g., left line 142a has the illustrated connecting portion that mates with 130) at a first terminal end [of the respective conducting line 142?] and a second connecting portion (e.g., left line 142a has first connection terminal 142) at a second terminal end [of the respective conducting line 142?].  
Shin fails to teach where each of the conducting lines 142 extends across the entire length of the [strip-shaped]  FPC 140; however, the claimed feature is considered one of design, wherein a person having ordinary skill in the art would be motivated to alter the configuration/design of the conducting lines 142 according to the battery arrangement of the module and the necessary electrical connections required. 
Therefore, absent new or unexpected results for which objective evidence exists that is commensurate in scope with the claimed construct, altering the layout of the conducting lines 142 of Shin such that the extend across the entire length of the [strip-shaped]  FPC 140 is considered an obvious expedient given the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  
Regarding claim 12, Shin teaches the battery module according to claim 11, further comprising a thermistor 150 (P48) at the second contact portions of the second subset 142b of the conducting lines 142.  Shin fails to teach a plurality of thermistors; however, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Therefore, it would have been obvious to one having ordinary skill in the art to duplicate thermistor 150 such that there are a plurality thereof to provide the predictable results of a back-up thermistor or an embodiment in which a given thermistor is paired with a given line 142b given the court has held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

18.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stafl et al. (US 2019/0131672) as applied to at least claim 1 above, and further in view of Kurcik et al. (US 2019/0214606).
Regarding claim 3, Stafl fails to disclose wherein the battery cells can be prismatic battery cells, each of the prismatic battery cells comprising a cell case and a cap 25assembly on the cell case, and -27-111695862.51193043/411640wherein the flexible interconnector wraps around the prismatic battery cells such that contact portions contact the cell cases and the cap assemblies of the prismatic battery cells.  
 Stafl is directed to sensing assembled formed of FPCs that can be distributed around module 100 such that the FPCs wrap a large format battery module in conductive pathways for precise voltage and temperature monitoring distributed across the module (P32).  Prismatic batteries assembled into modules, each comprising a cell case 26 and cap plate 31 (“cap assembly”) on the cell case 26 are well known in the prior art as taught by Kurcick (P33, 49; Figs. 1, 5-6).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute prismatic cells for the cylindrical cells of Stafl in terms of the design and/or output requirements of the module 100, prismatic cells having the claimed construct (respective cell cases and cap assemblies) being well known in the art as taught by Kurcik (P33, 49; Figs. 1, 5-6), the substitution thereof providing for an embodiment in which the flexible interconnector comprising a strip-shaped flexible printed circuit (FPC) (any of 152A-D and/or branch FPC 160) would wrap around the substituted prismatic cells such that the contact portions contact the cell cases and cap assemblies of the battery cells (at least indirectly) given Stafl teaches the FPCs are distributed around module 100 such that the FPCs wrap a large format battery module in conductive pathways for precise voltage and temperature monitoring distributed across the module (P32).

19.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stafl et al. (US 2019/0131672) as applied to at least claim 1 above, and further in view of Houchin-Miller et al. (US 2011/0269008).
Regarding claim 4, Stafl fails to disclose the battery module 100 further comprises a heat exchanger (HEX) in thermal contact with the plurality of battery cells 120, wherein the flexible interconnector (any of 152A-D and/or branch FPC 160 which may be a single, integrated FPC component or individually assembled together- P38) wraps around the battery cells and the HEX such that contact portions contact the battery cells and the HEX as claimed.
Stafl is directed to sensing assembled formed of FPCs that can be distributed around module 100 such that the FPCs wrap a large format battery module in conductive pathways for precise voltage and temperature monitoring distributed across the module (P32).  The use of a HEX in in a battery module that is in thermal contact with the plurality of battery cells of the module is a well-known construct as taught by Houchin-Miller (abstract; P9-11, 39, 48, 85, 129, 145, 181, 188, 201, P34; Figs. 15-24; entire disclosure relied upon)
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the battery module 100 of Stafl to include the HEX of Houchin-Miller such that it is in thermal contact with the plurality of battery cells 120 in order to provide the predictable result of cooling the cells, the substitution thereof providing for an embodiment in which the flexible interconnector comprising a strip-shaped flexible printed circuit (FPC) (any of 152A-D and/or branch FPC 160) would wrap around the substituted cells and the HEX such that the contact portions contact the battery cells and the HEX (at least indirectly) given Stafl teaches the FPCs are distributed around module 100 such that the FPCs wrap a large format battery module in conductive pathways for precise voltage and temperature monitoring distributed across the module (P32).

20.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stafl et al. (US 2019/0131672) as applied to at least claims 1 and 6 above.
	Regarding claim 7, Stafl teaches each of the conducting lines of FCP (152A-D and/or branch FPC 160) has a first connecting portion (151A-D/155) at a first terminal end that connects to the central battery management circuit board and/or the other FCP, and illustrates a second connecting portion (that formed at 141B – Fig. 5) at a second terminal end.  Stafl fails to explicitly teach each of the conducting lines extends across the entire length of the FPC (152A-D and/or branch FPC 160); however, it intrinsically at least extends from the first connecting portion (151A-D) to 141B which is almost the entire length of the FCP (152A).  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  \
	Therefore, absent new or unexpected results for which objective evidence exists that is commensurate in scope with the claimed construct, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to alter the length of the respective conducting lines such that the extend across the entire length of the given FPC (152A-D) in order that the necessary electrical connections could be made based on a given design of the module.
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729